      Case 4:20-cv-03610 Document 8 Filed on 12/01/20 in TXSD Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

THE STATE OF TEXAS                          §
                                            §
                                            §
vs.                                         §    CIVIL ACTION NO.: 4:20-CV-03610
                                            §       JUDGE CHARLES ESKRIDGE
ONE 2005 RAYTHEON                           §
AIRCRAFT COMPANY                            §              JURY TRIAL DEMANDED
HAWKER 800XP AIRCRAFT                       §
AND ALL LOGS, CERTIFICATES                  §
AND BOOKS AS LISTED IN                      §
PLAINTIFF’S NOTICE OF                       §
SEIZURE                                     §

                         CERTIFICATE OF CONFERENCE

       I hereby certify to the Court that on November 19, 2020, I met and conferred with
Plaintiff’s counsel, James Murphy, by telephone to identify and resolve in good faith
pleading deficiencies associated with Plaintiff’s claims in accordance with Court
Procedures 17(a) and 17(b). I further certify that I have made several attempts to contact
Plaintiff’s counsel to seek agreement on all disputed matters and requests for relief, but
such efforts have conclusively ended in an impasse. Plaintiff’s counsel has indicated he is
opposed to Defendant’s Motion to Dismiss. Based on the foregoing, I certify that a
reasonable efforts were made to resolve the disputed issues without the necessity of court
intervention.


                                                /s/Gary L. Evans
                                                Gary L. Evans
      Case 4:20-cv-03610 Document 8 Filed on 12/01/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 1, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notifications of such filing to all counsel
of record.

James Murphy
Assistant Criminal District Attorney
Harris County District Attorney’s Office
500 Jefferson, Suite 600
Houston, TX 77002
Email: murphy_james@dao.hctx.net
Attorney for State of Texas


                                                     /s/ Gary L. Evans
                                                     Gary Linn Evans
